Citation Nr: 0303490	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  96-41 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence was submitted to reopen a 
claim of entitlement to service connection for diabetes 
mellitus.

(Service connection for a kidney disorder, a foot disorder, 
and a left eye disorder will be addressed in a separate 
decision under docket number 00-18 547)


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from January 20, 1977, to 
February 22, 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that determined that no new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for diabetes mellitus.  In a July 1998 
decision, the Board denied the application to reopen the 
claim after determining that no new and material evidence had 
been submitted.  

The veteran appealed the July 1998 Board decision to the 
United States Court of Appeals for Veterans Claims ( 
hereinafter referred to as the CAVC); however, in August 
1999, the CAVC affirmed the Board decision.  The veteran 
appealed the August 1999 CAVC decision to the United States 
Court of Appeals for the Federal Circuit (Fed. Cir), who, in 
October 2000, remanded the case back to the CAVC for re-
adjudication consistent with Winters v. Gober, 219, F.3d 1375 
(Fed. Cir. 2000).  In turn, in October 2000 the CAVC vacated 
the July 1998 Board decision and remanded the case back to 
the Board for re-adjudication consistent with Winters. 

Concerning the veteran's application to reopen a claim of 
entitlement to service connection for a kidney disorder, a 
foot disorder, and for a left eye disorder, those issues will 
be addressed in a separate decision under docket number 00-18 
547. 





REMAND

Because the case has been remanded to the Board for 
readjudication, the veteran must be offered another hearing 
before a member of the Board at the RO prior to re-
adjudication.  

The case is remanded to the RO for the following action:

The veteran should be scheduled for a 
"Travel Board" hearing following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 1991 & Supp. 2002) and 38 C.F.R. 
§ 20.704 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



